DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s arguments filed 10/28/2022.  Claims 1, 4-5, 7-15, and 18-32 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-15, and 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Raichman (U.S. 2014/0320289 A1) in view of Bergman et al. (U.S. 2007/0270774 A1).

Claim 1, Raichman teaches:
A method of associating a hygiene monitoring device (Raichman, Fig. 1: 103) to a station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 is associated with areas of interest, e.g. a patient bed or medical device, based on the location.), the hygiene monitoring device being configured to monitor a hygienic state of a user (Raichman, Paragraph [0007], The personal hygiene monitor 103 is used for detecting a plurality of personal hygiene events related to the user.), the method comprising: 
the hygiene monitoring device obtaining, when in use, a station identifier (SID) from the station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest, which are functionally equivalent to a station identifier (SID).); and 
the hygiene monitoring device storing the station identifier (Raichman, Paragraphs [0077-0078], The location detecting module 311 receives identifiers of the RFID tags and logs the data received from the RFID tags for tracking the location of the user.),
wherein the hygiene monitoring device obtains the station identifier when placed within a defined spatial region in a proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest.) so as to provide an association between the hygiene monitoring device and a user with which the defined spatial region is associated (Raichman, Paragraph [0077], The personal hygiene monitor determines the location of the user with respect to an area of interest, e.g. patient bed or medical device, wherein the area of interest is identified by, for example, an RFID tag that communicates with the personal hygiene monitor, i.e. is in communication range.), and 
wherein the hygiene monitoring device is attachable to a hygiene article wearable by the user (Raichman, Fig. 3, Paragraph [0057], The personal hygiene monitor 103 may be affixed to a wearable device.), and monitors a hygienic state of the hygiene article (Raichman, Paragraph [0061], One example of a hygienic state of the area proximate to the personal hygiene monitor 103, which is attached to a wearable, is the detection of whether or not gel and/or disinfecting material is present.).
Raichman does not explicitly teach:
The hygiene monitoring device is removably attachable to a disposable absorbent hygiene article wearable by the user, and monitors a hygienic state of the disposable absorbent hygiene article, the hygienic state includes a soiling event.
Bergman teaches:
The hygiene monitoring device (Bergman, Fig. 5: 506) is removably attachable to a disposable absorbent hygiene article wearable by the user (Bergman, Paragraph [0090], The signal receiver units 506 are re-usable and are releasably connectable to the sensors of a diaper/incontinence garment.), and monitors a hygienic state of the disposable absorbent hygiene article, the hygienic state includes a soiling event (Bergman, Paragraph [0090], The signal receiver units 506 are connected to sensors in the diaper/incontinence garment for detecting a soiled sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Raichman by integrating the teaching of a signal receiver attached to a sensor, as taught by Bergman.
The motivation would be prevent health and hygiene problems (see Bergman, Paragraph [0010]).

Claim 4, Raichman in view of Bergman further teaches:
The hygiene monitoring device transmitting the stored station identifier (Raichman, Paragraph [0085], The processor 302 of the personal hygiene monitor 103 forwards the data logged in the memory unit, which includes the identity of the areas of interest (see Raichman, Paragraphs [0077-0078]), via data interface 305 and/or wireless data interface 309.).

Claim 5, Raichman in view of Bergman further teaches:
The hygiene monitoring device stores a device identifier (DID) (Raichman, Paragraph [0093], The ID of the user is stored in memory unit 304 to associate the hygiene monitor 103 with a user profile, which is functionally equivalent to a device identifier (DID).), the method comprising: 
the hygiene monitoring device transmitting the stored station identifier together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.). 

Claim 8, Raichman in view of Bergman further teaches:
The station device transmits the station identifier wirelessly (Raichman, Paragraph [0077], The location detection module 311 and the RFID tag of the area of interest communicate wirelessly.).

Claim 9, Raichman in view of Bergman further teaches:
The station device continuously provides the station identifier or provides the station identifier selectively, based on a predetermined condition (Raichman, Paragraph [0077], The RFID tag of the area of interest communicates when interrogated by the RFID reader, i.e. a predetermined condition.), and, 
optionally, the station device broadcasts the station identifier to provide it (As per the limitation of the “station device broadcasts”, the limitation is optional.).

Claim 10, Raichman in view of Bergman further teaches:
The hygiene monitoring device transmitting the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.), 
a receiving entity (Raichman, Fig. 1: 102, 105, 107) receiving the station identifier from the hygiene monitoring device (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.), and 
the receiving entity determining a spatial location corresponding to the station device, based on the received station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 11, Raichman in view of Bergman further teaches:
The hygiene monitoring device transmitting the device identifier together with the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.), 
a receiving entity (Raichman, Fig. 1: 102, 105, 107) receiving the station identifier and the device identifier from the hygiene monitoring device (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.), 
the receiving entity associatively storing the device identifier and the station identifier (Raichman, Paragraph [0094], The user hygiene profile 107 is updated based on the received data which is effectively associatively storing.), and 
the receiving entity determining a spatial location corresponding to the station device, based on the received station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 12, Raichman in view of Bergman further teaches:
The spatial location is determined based on a pre-stored correspondence between the station identifier and the spatial location (Raichman, Paragraphs [0077-0078], The area of interest and its corresponding location information is stored on an RFID tag, which is read by an RFID reader on location detecting module 311.  The corresponding location information is thus pre-stored with the identity of the area of interest on the RFID tag.).

Claim 13, Raichman in view of Bergman further teaches:
The receiving entity receiving information indicative of the hygienic state from the hygiene monitoring device (Raichman, Paragraph [0076], One example of logged information that is forwarded to the communication terminal 105 and updated at the user profile 107 includes the logged hygiene events in the memory unit 300 of personal hygiene monitor 103.).

Claim 14, Raichman in view of Bergman further teaches:
The receiving entity triggering a notification to one or more notification devices, the notification comprising at least information on the determined spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded to the respective personal hygiene monitor 103 for presentation by the MMI 307.  Additionally, a report may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103 (see Raichman, Paragraph [0108]).).

Claim 15, Raichman teaches:
A hygiene monitoring device (Raichman, Fig. 1: 103) configured to monitor a hygienic state of a user (Raichman, Paragraph [0007], The personal hygiene monitor 103 is used for detecting a plurality of personal hygiene events related to the user.), the hygiene monitoring device comprising: 
an identification module (Raichman, Fig. 2: 311) configured to obtain, when in use, a station identifier from a station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest.), and to store the station identifier (Raichman, Paragraphs [0077-0078], The location detecting module 311 receives identifiers of the RFID tags and logs the data received from the RFID tags for tracking the location of the user.),
wherein the identification module is configured to obtain the station identifier when the hygiene monitoring device is placed within a defined spatial region in the proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest.) so as to provide an association between the hygiene monitoring device and a user with which the defined spatial region is associated (Raichman, Paragraph [0077], The personal hygiene monitor determines the location of the user with respect to an area of interest, e.g. patient bed or medical device, wherein the area of interest is identified by, for example, an RFID tag that communicates with the personal hygiene monitor, i.e. is in communication range.), and 
wherein the hygiene monitoring device is attachable to a hygiene article (Raichman, Fig. 3, Paragraph [0057], The personal hygiene monitor 103 may be affixed to a wearable device.) and the hygiene monitoring device is configured to monitor a hygienic state of the hygiene article (Raichman, Paragraph [0061], One example of a hygienic state of the area proximate to the personal hygiene monitor 103, which is attached to a wearable, is the detection of whether or not gel and/or disinfecting material is present.).
Raichman does not explicitly teach:
The hygiene monitoring device is removably attachable to a disposable absorbent hygiene article wearable by the user, and monitors a hygienic state of the disposable absorbent hygiene article, the hygienic state includes a soiling event.
Bergman teaches:
The hygiene monitoring device (Bergman, Fig. 5: 506) is removably attachable to a disposable absorbent hygiene article wearable by the user (Bergman, Paragraph [0090], The signal receiver units 506 are re-usable and are releasably connectable to the sensors of a diaper/incontinence garment.), and monitors a hygienic state of the disposable absorbent hygiene article, the hygienic state includes a soiling event (Bergman, Paragraph [0090], The signal receiver units 506 are connected to sensors in the diaper/incontinence garment for detecting a soiled sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Raichman by integrating the teaching of a signal receiver attached to a sensor, as taught by Bergman.
The motivation would be prevent health and hygiene problems (see Bergman, Paragraph [0010]).

Claim 18, Raichman in view of Bergman further teaches:
A transmission module (Raichman, Fig. 2: 305, 309) configured to transmit the stored station identifier (Raichman, Paragraph [0085], The processor 302 of the personal hygiene monitor 103 forwards the data logged in the memory unit, which includes the identity of the areas of interest (see Raichman, Paragraphs [0077-0078]), via data interface 305 and/or wireless data interface 309.).

Claim 19, Raichman in view of Bergman further teaches:
The identification module is configured to store a device identifier (Raichman, Paragraph [0093], The ID of the user is stored in memory unit 304 to associate the hygiene monitor 103 with a user profile.), and 
the transmission module configured to transmit the stored station identifier together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.).

Claim 20, Raichman in view of Bergman further teaches:
The hygiene monitoring device is configured to transmit information indicating a hygienic state (Raichman, Paragraph [0076], One example of logged information that is forwarded to the communication terminal 105 and updated at the user profile 107 includes the logged hygiene events in the memory unit 300 of personal hygiene monitor 103.).

Claim 21, Raichman in view of Bergman further teaches:
A station device configured to provide the station identifier (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest.) to the hygiene monitoring device when the hygiene monitoring device is placed within a defined spatial region in the proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest, wherein the RFID tag transmits the corresponding identifier to the personal hygiene monitor 103 within communication range of the RFID tag.).

Claim 22, Raichman in view of Bergman further teaches:
The station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is within communication range (Raichman, Paragraph [0077]).
Raichman does not explicitly teach:
The station device is configured to store the hygiene monitoring device and/or to charge the hygiene monitoring device; and wherein the station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is stored and/or being charged by the station device.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the area of interest in Raichman (see Raichman, Paragraph [0077]) to be capable of storing the personal hygiene monitor 103, because the area of interest includes locations such as the operating room, a physiotherapy room, a dining room, a kitchen, etc.  Additionally, one of ordinary skill in the art would recognize that the personal hygiene monitor 103, which can be attached to a wearable device (see Raichman, Fig. 3), may also be stored on a patient bed, which is another example of an area of interest.  Such a modification would not change the principal operation of the system and would yield predictable results.
As per the limitation of wherein the station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is stored and/or being charged by the station device, it would have been obvious to one of ordinary skill in the art for the location detection module 311 to be capable of reading the corresponding RFID tag of the area of interest when the personal hygiene monitor 103 is present and being stored at the area of interest, e.g. on a patient bed or in an operating room.

Claim 23, Raichman in view of Bergman further teaches:
A receiving entity (Raichman, Fig. 1: 102, 105, 107) configured to obtain a station identifier, and at least one of a device identifier and information indicating a hygienic state of a hygiene article (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.  As can be seen in Fig. 5, the log includes at least a location, i.e. a station identifier, and event/quality, i.e. information indicating a hygienic state.), and 
the receiving entity is configured to determine a spatial location corresponding to the station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 24, Raichman in view of Bergman further teaches:
The receiving entity is configured to receive information indicative of the hygienic state (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.  As can be seen in Fig. 5, the log includes at least a location, i.e. a station identifier, and event/quality, i.e. information indicating a hygienic state.).

Claim 25, Raichman in view of Bergman further teaches:
At least one notification device each adapted to display a notification corresponding to a hygienic event and a corresponding spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded to the respective personal hygiene monitor 103 for presentation by the MMI 307.  Additionally, a report may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103 (see Raichman, Paragraph [0108]).), 
wherein the receiving entity is configured to trigger a notification on one or more of the at least one notification device, the notification comprising at least information on the determined spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded to the respective personal hygiene monitor 103 for presentation by the MMI 307.  Additionally, a report may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103 (see Raichman, Paragraph [0108]).).

Claim 26, Raichman in view of Bergman further teaches:
The hygiene monitoring device transmitting information indicative of a hygienic state together with the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.  The location data is information indicative of a hygienic state because it identifies the tracked locations of the user via the personal hygiene monitor 103.).

Claim 27, Raichman in view of Bergman further teaches:
The hygiene monitoring device transmitting information indicative of the hygienic state together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.  The location data is information indicative of a hygienic state because it identifies the tracked locations of the user via the personal hygiene monitor 103.  It is additionally noted that the ID of the personal hygiene monitor 103 is utilized to ensure the corresponding logged data is used to update the hygiene profile of the user (see Raichman, Paragraph [0093]).).

Claim 28, Raichman in view of Bergman further teaches:
The station device transmits the station identifier via infra-red communication (IR), near-field communication (NFC), radio frequency identification (RFID), Bluetooth communication, WiFi communication, ultra- wide band communication, or via an sonic signal (Raichman, Paragraph [0077], The area of interest utilized RFID to communicate back to the RFID reader of the location detecting module 311.).

Claim 29, Raichman in view of Bergman further teaches:
The receiving entity notifying of a hygienic event and a corresponding spatial location (Raichman, Paragraphs [0108-0109], The hygiene analysis unit 102, which is one component of the receiving entity, allows for real time monitoring pertaining to the geographic location and hygiene level of the user of each personal hygiene monitor 103.).

Claim 30, Raichman in view of Bergman further teaches:
The one or more notification devices displaying a notification when the notification corresponds to one of a predetermined set of spatial locations (Raichman, Paragraph [0108], A report is one type of notification that may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103.).

Claim 31, Raichman in view of Bergman further teaches:
The receiving entity is configured to notify of a hygienic event and a corresponding spatial location (Raichman, Paragraphs [0108-0109], The hygiene analysis unit 102, which is one component of the receiving entity, allows for real time monitoring pertaining to the geographic location and hygiene level of the user of each personal hygiene monitor 103.).

Claim 32, Raichman in view of Bergman further teaches:
The at least one notification device are each configured to display notifications corresponding to a predetermined set of spatial locations (Raichman, Paragraph [0108], A report is one type of notification that may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raichman (U.S. 2014/0320289 A1) in view of Bergman et al. (U.S. 2007/0270774 A1) in view of Reis et al. (U.S. 5,686,902).

Claim 7, Raichman in view of Bergman does not specifically teach:
The station device verifying whether the station identifier is correctly obtained and/or stored by the hygiene monitoring device.
Reis teaches:
The RFID tag receiving an acknowledgement receipt of a tag ID by the RFID interrogator (Reis, Col. 6, Lines 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Raichman in view of Bergman by integrating the teaching of a tag interrogation protocol as taught by Reis.
The motivation would be to enable the conserving the power consumption of the tag (see Reis, Col 7, Lines 20-24).

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on Pages 10-11 that the combination of the Raichman reference with the Bergman reference would render Raichman inoperable for its intended purpose, i.e. to monitor different personal hygiene events, the Examiner respectfully disagrees.  The Applicant cites Paragraph [0047] of Raichman and Paragraph [0090] of Bergman.  Raichman teaches that the personal hygiene monitor 301 that is attached to the user, for example as a wristwatch, a bracelet, and/or a necklace.  Thus, the cited embodiments in Raichman are examples, and not an exhaustive/exclusive list.  Furthermore, the different personal hygiene events in Raichman are listed after such as, which also indicates that the events are merely examples, and not an exhaustive/exclusive list.  Thus, the Applicant’s argument that incorporating the teaching of an absorbent article, as taught by Bergman, would render the invention in Raichman inoperable to detect a personal hygiene event is not persuasive.  One of ordinary skill in the art would recognize, absent of an exhaustive/exclusive listing of attaching and personal hygiene events in Raichman, for an absorbent article to be attachable to a user and for an event associated with the absorbent article, e.g. a soiling event, to be equivalent to a personal hygiene event.  If, for example, the Raichman reference specifically recited that the personal hygiene monitor 301 was only attachable to a user’s wrist, and the only hygiene event was for hand washing, then one of ordinary skill in the art would not be motivated to place the hygiene monitor 301 in a diaper that is not located on the wrist and does not monitor a hand washing event.
In response to Applicant’s argument that the Raichman reference teaches a relatively high level of hygiene and for Bergman’s system to teach a relatively low hygienic environment, the Examiner respectfully disagrees.  The Applicant appears to interpret the “relatively high level of hygiene” in Raichman to specifically exclude instances when a diaper/incontinence garment is soiled, however, the Examiner respectfully disagrees with the Applicant’s piecemeal analysis of the references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One of ordinary skill in the art would recognize that, in cases where a user is performing duties which require relatively “high” levels of hygiene, it does not prevent the user to be exposed to situations of relatively “low” levels of hygiene.  Both the Raichman reference and the Bergman reference recite systems which involve the care of patients, thus it is within the scope of the combination of references to include “high” and “low” levels of hygiene when dealing with said patients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683